Exhibit 10.6
AMENDMENT NUMBER FOUR
TO THE GOODRICH CORPORATION OUTSIDE DIRECTOR
PHANTOM SHARE PLAN
(Approved By the Board of Directors on December 9, 2008)
THIS AMENDMENT is made this  _____  day of  _____, 2008, by Goodrich Corporation
(hereinafter referred to as the “Company”);
WITNESSETH
WHEREAS, the Company maintains the Goodrich Corporation Outside Director Phantom
Share Plan, as approved by the Board of Directors on December 7, 2004
(hereinafter referred to as the “Plan”); and
WHEREAS, pursuant to Paragraph 7 of the Plan, the Board of Directors of the
Company has maintained the right to amend the Plan from time to time; and
WHEREAS, the Board of Directors of the Company has taken action authorizing this
Amendment to the Plan; and
NOW, THEREFORE, effective July 1, 2005, the Plan is hereby amended as follows:

  1.  
Paragraph 6(e) of the Plan is hereby deleted and the following inserted in lieu
thereof:

(e) Payment Options. Prior to the first day of each Plan Year, each Participant
shall be given the opportunity to elect one of the following payment options
with respect to Phantom Share Awards earned in such Plan Year: (i) single
payment, (ii) five (5) annual installments or (iii) ten (10) annual
installments. The election shall be made in writing on a form provided by the
Plan Administrator and must be returned to the Plan Administrator before the
date specified by the Plan Administrator, which date shall be before the
commencement of the applicable Plan Year. The election, once made, is
irrevocable. Such election shall be effective with respect to all Phantom Share
Awards earned in such Plan Year, including any adjustments to such award amounts
pursuant to paragraph 6(d) above. If a Participant fails to duly elect a payment
option for a Plan Year, the method of payment shall be the single payment. No
additional payment option elections may be submitted.

 

 



--------------------------------------------------------------------------------



 



  2.  
Paragraph 6(g) of the Plan is hereby deleted and the following inserted in lieu
thereof:

(g) Annual Installments. If a Participant to whom the annual installments method
applies terminates service with the Company as a member of the Board, the amount
of such annual installments shall be calculated and paid pursuant to the
provisions of this paragraph 6(g). The Participant’s Accounts for which the
annual installments method applies shall continue to be credited with
adjustments under paragraph 6(d) until the Accounts are fully paid out. The
first installment shall be paid in January (but in any event by January 31) of
the calendar year immediately following the calendar year in which such
termination of services occurred, and each subsequent installment shall be paid
in January (but in any event by January 31) of each subsequent calendar year. In
the event of the Participant’s death, any remaining installments shall be paid
to the Participant’s designated beneficiary at the same time as such payments
would have been paid to the Participant. Each payment from an Account shall be
made in cash and be equal to (x) the sum of the Participant’s balance in such
Account as of December 31 of the calendar year immediately preceding the
calendar year of payment, multiplied by (y) a fraction, the numerator of which
is one and the denominator is the number of installments remaining, including
the current year’s payment. For purposes of the preceding sentence, the balance
of an Account shall be equal to the number of Phantom Shares in the account as
of such December 31 multiplied by the Fair Market Value of the Common Stock on
such date.
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment to be executed as of the day and year first above written.

                      GOODRICH CORPORATION    
 
               
 
  By:                          
 
      Title:        
 
         
 
   

 

2